Citation Nr: 1413534	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 23, 1999, for the award of service connection for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1985.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In October 2002, the RO awarded service connection for PTSD, assigning an effective date of December 28, 1999.  The Veteran did not initiate an appeal of the effective date, and the decision became final.

2.  In November 2009, the Veteran submitted a claim for an earlier effective date for the award of service connection for PTSD.


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date prior to December 23, 1999, for the award of service connection for PTSD is not authorized by law. 38 U.S.C.A. §§ 5101 , 5110, 7105 (West 2002); 38 C.F.R. §§ 20.204 , 20.302, 20.1103, 20.1104 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As explained below, the Veteran's claim for an earlier effective date for the award of service connection for PTSD lacks legal merit.  Because the law- not the facts-is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Veteran seeks an effective date earlier than December 23, 1999, for the award of service connection for PTSD.

Initially, the Board notes that the Veteran testified that he previously filed a claim for compensation for PTSD in 1986 or 1987.  However, review of his claims file at that time reflects that he filed a claim for a stab wound injury, but he did not make any reference to having a psychiatric disorder such as PTSD.  He did not file a claim for PTSD until December 1999.  

The RO granted service connection for PTSD in an October 2002 rating decision, assigning an effective date of December 28, 1999.  The Veteran did not initiate an appeal of the effective date, and the decision because final with respect to the effective date.  The Veteran filed a claim "for an increase" for PTSD in March 2003, which notably was received within one year of the October 2002 rating decision.  In addition, within one year of the October 2002 rating decision, the RO also secured additional VA medical evidence and the Veteran's statement pertinent to the PTSD rating claim.  Accordingly, the rating was readjudicated in a January 2004 rating decision, and the Veteran's initial PTSD rating was continued.  The Veteran was notified of this determination in a February 2004 letter that included information on how to proceed if the Veteran disagreed with the decision; the Veteran did not appeal the January 2004 rating decision; and no new and material evidence was received within one year.  Accordingly, the January 2004 rating decision is also deemed final.  See 38 C.F.R. §§ 20.302 , 20.1103.

In November 2009, the Veteran filed a claim for an effective date prior to December 23, 1999, for the award of service connection for PTSD.  He claims he is entitled to service connection for PTSD since 1985. 

The Veteran's present claim represents a free standing earlier effective date claim, which is challenging a prior final decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to his failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision, because such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. 296, 299-300 (2006).

Here, the Veteran's current claim for an earlier effective date for the award of service connection for PTSD was filed after the prior decisions became final, and a claim alleging clear and unmistakable error in a prior decision has not been raised or adjudicated.  Accordingly, the Veteran's current claim is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30  (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


ORDER

The appeal for an effective date prior to December 23, 1999, for the award of service connection for PTSD is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


